Citation Nr: 0739421	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-28 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from August 1947 to April 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to COPD.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's COPD 
either had its onset in service or preexisted service and was 
permanently worsened therein, or is otherwise etiologically 
related to service, to include herbicide exposure during 
service.


CONCLUSION OF LAW

Service connection for COPD, to include secondary to 
herbicide exposure, is not warranted.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004 and March 2006; 
a rating decision in August 2004; and a statement of the case 
in July 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in May 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In February 2006 the veteran wrote that he had no 
other information or evidence to give to VA to substantiate 
his claim.  The veteran had been notified that records were 
unobtainable from the Enterprise Medical Clinic for the 
period 1979 through 1989 and he replied that he did not have 
copies of these records.  In an attempt to obtain these 
records, the veteran learned that after a period of ten years 
the records were destroyed.  VA has also provided a medical 
examination in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law. 

The veteran seeks entitlement to service connection for COPD 
claimed due to herbicide exposure during service in Vietnam.  
He claims that during the 35 years since retirement, his 
breathing had steadily deteriorated.  After reading about 
Agent Orange and talking with other veterans, he became 
convinced that Agent Orange was the cause of his lung and 
breathing problems.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).

The regulations provide that a veteran who served in the 
Republic of Vietnam during the Vietnam War ear are presumed 
to have been exposed to herbicides.  The diseases for which 
service connection can be presumed due to an association with 
exposure to herbicide agents are chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A claimant is not precluded from establishing service 
connection with proof of direct causation due to exposure to 
herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 
Vet. App. 155 (1997).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  VA has issued several notices in 
which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  Notice, 68 Fed. Reg. 
27,630-41 (2003); Notice, 64 Fed. Reg. 59,232-243 (1999); 
Notice, 61 Fed. Reg. 57,586-589 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board finds that no competent medical evidence has been 
submitted to relate the veteran's current claimed COPD to 
service to include due to Agent Orange exposure.

According to the appellant's DD Form 214, Armed Forces of the 
United States Report of Transfer or Discharge, he served in 
Vietnam and is presumed to have been exposed to Agent Orange 
or similar herbicide.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  However, COPD and interstitial diffuse fibrosis 
disease are not included in the list of diseases in 38 C.F.R. 
§ 3.309(e) for which a presumption of service connection 
based on herbicide exposure can be established.  Brock v. 
Brown, 10 Vet. App. 155 (1997).  Accordingly, a presumption 
of service connection based upon exposure to herbicides used 
in Vietnam is not for application.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. 
West, 12 Vet. App. 164 (1999).

Service medical records show that in a report of medical 
history report at the time of an April 1961 examination the 
veteran reported having shortness of breath.  The examiner 
commented that the veteran related having been short winded 
on several occasions when he walked or ran fast for three 
years.  He occasionally had pains in the chest when he was 
short-winded.  No treatment had been given.  His lungs were 
evaluated as clinically normal.  The veteran had multiple 
other examinations during service before and after April 
1961.  Although a report of medical history is not found for 
a June 1965 examination, on the other reports of medical 
history at the time of examination, the veteran denied having 
or having had any shortness of breath, chronic cough, or pain 
or pressure in his chest.  At all examinations, to include 
his retirement examination in February 1969, his lungs were 
evaluated as clinically normal.  Thus, the Board finds that a 
chronic pulmonary disorder is not shown in service.

Private medical records from Dr. A.S. include a record of 
hospitalization in July 1955 and August 1995 for coronary 
artery disease.  The final diagnoses at discharge include a 
remote history of tobacco abuse with abstinence since 1983, 
formerly a two pack per day habit, and chronic obstructive 
lung disease secondary to his smoking history.  A January 
1997 report of hospitalization for coronary artery disease 
and a March 1998 report also noted a history of chronic 
obstructive lung disease secondary to prior tobacco abuse.  
These private medical records link the veteran's COPD to 
prior tobacco abuse.  

Additional private medical records show that the veteran was 
admitted to a medical center in January 2003 for complaints 
of shortness of breath.  A follow-up appointment in late 
January 2003 noted mild chronic lung disease.  A January 2003 
chest x-ray showed evidence of chronic lung disease with 
prominent bronchial markings and prominent interstitial 
markings.  The assessment was abnormal chest x-ray with 
increased bronchial and interstitial markings.  The 
possibility of interstitial pulmonary fibrosis or other 
interstitial problem was to be considered in view of his 
marked reduction in diffusion capacity. 

In May 2003 he was seen for a chronic shortness of breath 
that had gotten a little worse over the prior few months.  He 
had not smoked in years and years.  The impression was 
dyspnea, primarily dyspnea on exertion, with a question of 
sleep apnea.  

At an appointment in February 2004 it was noted that the 
veteran's medical problems included chronic lung disease with 
chronic dyspnea and decreased diffusion capacity of carbon 
monoxide.  The veteran expressed concern that Agent Orange 
exposure in Vietnam was causing some of his lung disease.  He 
remained short of breath with exertion.  He had a new 
diagnosis of asthma.  The impression included lung disease 
with decreased DLCO and dyspnea with exertion; history of 
tobacco use; and possible interstitial lung disease. 

Private medical records from Dr. R.A.L. show that in January 
2005, the history noted that the veteran had been a smoker 
from age 22 to 54 and had significant exposure to Agent 
Orange while in Vietnam.  The assessment was progressive 
interstitial disease, most likely idiopathic pulmonary 
fibrosis.  When seen for follow-up in February 2005, it was 
noted a that a recent CT scan of his chest showed peripheral 
honeycombing with what was read as being probably severe UIP 
usual interstitial pneumonitis.  The impression was probably 
rheumatoid lung disease.  The report indicates that the 
veteran asked about the potential relationship of this to 
Agent Orange and they discussed that there was a lot of data 
on Agent Orange that was not known.  In August 2005, the 
assessment was that the veteran had advanced interstitial 
lung disease manifested mainly by pulmonary infiltrates, 
rales and a decreased diffusion capacity rather than other 
pulmonary function abnormalities.

The above private medical records note a history of exposure 
to Agent Orange and a diagnosis of lung disease but do not 
provide a link between the diagnosed lung disease and the 
veteran's service. 

After the veteran was afforded a VA Agent Orange examination 
in October 2004, a staff internist wrote to the veteran that 
at the time of his Agent Orange examination his complaints 
included COPD with interstitial fibrosis.  The impression was 
post surgical chest with COPD.  The veteran contends that 
this letter indicates that his lung disease diagnosed as 
interstitial lung disease has been related to his Agent 
Orange exposure.  The Board finds, however, that the letter 
only indicates that his complaints included COPD with 
interstitial fibrosis and is not competent medical evidence 
of a link between his COPD and service or to exposure to an 
herbicide in service.  

A VA x-ray in September 2005 showed the veteran's lungs were 
emphysematous with fibrosis.  This evidence confirms a 
pulmonary disease; however, it does not provide a link to 
service or to herbicide exposure in service. 

The veteran's private physician, Dr. D.H.J., in a statement 
dated in March 2005, prepared on behalf of the veteran as 
requested, commented that the veteran did have exposure 
during Vietnam to Agent Orange and unfortunately his medical 
records were burned many years earlier.  The Board 
acknowledges that the veteran is presumed to have been 
exposed to Agent Orange.  However, his service medical 
records are of record.  The Board recognizes that Dr. D.H.J. 
in the March 2005 statement has expressed an opinion that the 
veteran had advanced lung disease and likely an idiopathic 
pulmonary fibrotic state or an interstitial/diffuse fibrosis 
picture concerning rheumatoid lung disease and that Agent 
Orange "would have played a role here. "  He has further 
stated that "Although I cannot personally or professionally 
prove an association with his unfortunate lung as well as 
heart disease that relates to war-time experiences and 
particularly Agent Orange exposure (multiple they were 
apparently) in Vietnam, I firmly think that there is a 
definite role here."  Dr. D.H.J. admits that he is unable to 
provide any medical analysis or rationale to provide a link 
between the veteran's pulmonary disease and exposure to Agent 
Orange in service.  Such speculation is not legally 
sufficient to establish service connection.  Stegman v. 
Derwinski, 3 Vet. App. 228 (1992).  

The Board concludes that Dr. D.H.J.'s opinion is too 
speculative in nature to establish causation of the claimed 
pulmonary disorder by any exposure to Agent Orange or to show 
that it is as likely as not the veteran's pulmonary 
disability is due to service or to herbicide exposure.  
Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 
Vet. App. 30 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish medical nexus); Warren v. Brown, 6 Vet. App. 4 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative).  The Board finds that the 
opinion expressed by Dr. D.H.J. as to the relationship 
between the veteran's lung disease and his service is of 
limited probative value.  Indeed the Court has held that 
where a physician is unable to provide a definite casual 
connection, the opinion on the issue constitutes "what may be 
characterized as non-evidence."  Permen v. Brown, 5 Vet. App. 
237 (1993).

The first post-service medical evidence of record with regard 
to this claim is in August 1995 when the discharge diagnoses 
from a period of hospitalization for a cardiac disorder 
included that the veteran had chronic obstructive lung 
disease.  In view of the lengthy period after separation from 
service without evidence of findings or diagnosis, there is 
no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  Routen v. Brown, 
10 Vet. App. 183 (1997) (layperson is generally not capable 
of opinion on matter requiring medical knowledge); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements therefore are not competent medical evidence of a 
nexus between his COPD and active service.

In conclusion, having reviewed the complete record, the Board 
finds that COPD has been diagnosed.  However, there is no 
probative, competent medical evidence of record linking COPD 
or any other pulmonary disorder diagnosed to service or to 
exposure to herbicides in service.  No probative, competent 
medical evidence exists of a relationship between a pulmonary 
disorder and any continuity of symptomatology asserted by the 
veteran.  McManaway v. West, 13 Vet. App. 60 (1999) (where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

The preponderance of the competent and probative evidence is 
against a finding that COPD is a result of service or of 
exposure to herbicides.  Therefore, the claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for COPD, to include due to 
herbicide exposure, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


